Citation Nr: 0640196	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-03 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to burial benefits.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel




INTRODUCTION

The veteran had active service from February 1962 to August 
1962.  He died in January 2002, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
December 2003.


FINDINGS OF FACT

1.  At the time of the veteran's death in January 2002, he 
was not receiving VA compensation or pension benefits, and 
there was no pending claim for compensation or pension.

3.  The veteran did not die while in a VA medical center, 
domiciliary, or nursing home, or at a facility under contract 
with VA, or while traveling under proper prior authorization 
and at VA expense to a specified place for the purpose of 
examination, treatment or care.

4.  The veteran was not discharged from service due to a 
disability incurred in or aggravated by service, and he is 
not buried in a state or national cemetery.


CONCLUSION OF LAW

The criteria for entitlement to a non-service-connected 
burial allowance or plot or interment allowance have not been 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.1600, 3.1605 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The essential facts are not in dispute; the case rests on the 
interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also VAOPGCPREC 2-2004 (2004), 69 Fed. Reg. 25180 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed).  In 
addition, there is no indication that any additional notice 
or development would aid the appellant in substantiating her 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); see Dela 
Cruz.  Under these circumstances, there is no further duty to 
notify or assist the appellant in the development of his 
claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  It is not contended, 
nor does the evidence otherwise show, that the veteran's 
death is service-connected.  If a veteran's death is not 
service-connected, payment may be made toward the veteran's 
funeral and burial expenses, including transportation, 
subject to the following conditions: (1) at the time of death 
the veteran was in receipt of pension or compensation (in 
receipt of military retired pay in lieu of VA compensation); 
or (2) the veteran had an original or reopened claim pending 
for either pension or compensation at the time of death, and 
there was on the date of death sufficient evidence in the 
claims file to have supported an award; or (3) there is no 
next of kin and there are insufficient resources in the 
veteran's estate to cover burial and funeral expenses.  38 
C.F.R. § 3.1600(b) (2005).

Expenses are also payable if a veteran dies from nonservice- 
connected causes while hospitalized by VA, which requires 
either hospitalization at a VA facility or at a non-VA 
facility, pursuant to VA directive, for acute medical care. 
38 C.F.R. § 3.1600(c) (2005).  Hospitalization also includes 
residence at a domiciliary or nursing home under VA 
authority.  Expenses are also payable if the veteran died 
while traveling pursuant to VA authorization and at VA 
expense for the purpose of examination, treatment, or care. 
38 C.F.R. § 3.1605(a) (2005).  

According to the death certificate, the veteran died in 
January 2002 of multiple myeloma and renal failure, of 14 
years' duration.  He died in a non-VA hospital, and was 
buried in a private cemetery.  The veteran was not in receipt 
of compensation or pension at the time of death, nor were any 
claims pending.  Further, his surviving spouse is the 
appellant in this case; thus, he has next of kin.  There is 
no indication that he was hospitalized pursuant to VA 
directive.  Thus, the criteria for payment of burial expenses 
for a non-service-connected veteran are not met.  

The Board notes that the law also provides for the payment of 
plot or interment allowance in certain circumstances when 
death occurred after October 31, 1990, as it did here.  The 
law stipulates that, for such benefits, the deceased veteran 
must have been eligible for burial allowance; or he must have 
been buried in a state cemetery.  38 C.F.R. § 3.1600(f) 
(2006).  However, he does not meet the criteria for a burial 
allowance, as discussed above, nor was he buried in a state 
cemetery.  

The facts are not in dispute in this case.  Rather, the 
appellant contends that payment should be made on the basis 
of a VA brochure, which notes that for certain other 
veterans, a burial or plot allowance may be paid.  However, 
the brochure is meant as an overall guideline to benefits to 
which a veteran or his survivors may be entitled.  In this 
brochure, the "certain other veterans" are not defined.  
Unfortunately, the appellant is not entitled to the benefit, 
as the veteran did not meet the legal criteria.  The Board is 
bound by the law, and is unable to provide a legal remedy in 
this case.  

Federal laws authorizing monetary benefits are enacted by 
Congress, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; indeed the benefit cannot be awarded, 
regardless of the circumstances.  See, e.g., Office of 
Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. 
Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 
Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 
(1994).  Since the appellant's claim fails because of absence 
of legal merit or lack of entitlement under the law, the 
claim must be denied as a matter of law.  Sabonis v. Brown, 6 
Vet.App. 426 (1994).  


ORDER

Entitlement to burial benefits is denied.



____________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


